DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) filed on December 16, 2019; January 28, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Drawings
The drawings are objected to because:
	Figures 1-9, 12, 15 are objected to under CFR 1.84(l, m, p, q) - character of lines, numbers, less are not clean durable and black; shading reduces legibility; numbers, lead lines are not clean, durable.
	Figure 2, fails to comply with 37 CFR 1.84(p)(4) because reference character “126” has been used to designate both a sub-assembly (dotted circle upper right) and the larger assembly (large hashed circle encompassing all the sub-assemblies).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 23, the claim recites “the one or more of wheels or continuous treads” which lacks antecedent basis.  Specifically claim 18 introduces wheels/treads for the first mobility system and claim 22 introduces wheels/treads for the second mobility system, the “the one or more wheels or continuous treads” is unclear which systems’ wheels/treads are referred to in claim 23.  For purposes of compact prosecution, Examiner will interpret either the first or second system wheels/treads.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Heck et al. (US 2017/0051947 - Heck).
	As to claim 1, Heck teaches a mobile solar system comprising a solar refraction device (Heck Figs. 1-12) comprising a lens array assembly having a plurality of lens array sub-assemblies (Heck Fig. 2 - 110, 112, 114, 116, 118, 120, 122, 124), the lens array assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at a plurality of focal points of the plurality of lens array sub-assemblies (Heck Fig. 1 - 138; para. [0033]; Fig. 3 - 318, 320; para. [0040], [0041]; Fig. 4 - 400, 416, 418; para. [0040], [0041]), each focal point of the plurality of focal points corresponding to a corresponding lens array sub-assembly of the plurality of lens array sub-assemblies (Heck Fig. 1 - 138; Fig. 3 - 318, 320; Fig. 4 - 416, 418; para. [0040], [0041]), a frame supporting the solar refraction device above an underlying surface (Heck Fig. 1 - 128; Fig. 2 - 128) and a mobility system coupled to the frame to provide movement of the solar refraction device above and across the underlying surface (Heck para. [0033] - support (128) connected solar tracker to move (128) and (100)).
	As to claim 7, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Heck further teaches an adjustment mechanism configured to adjust a position of each of one or more lens array sub-assemblies (Heck para. [0035]).
	As to claim 9, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Heck further teaches one or more of the plurality of focal points are at ground level (Heck Fig. 8 - 806).
	As to claim 10, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Heck further teaches a materials bin, and wherein the plurality of focal points are directed at the materials bin (Heck Fig. 7 - 726).
	As to claim 11, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Heck further teaches a shape of the lens array assembly comprises a 3D parabola or a trough shape (Heck Fig. 1; para. [0033], [0040]; Fig. 3 - 300; Fig. 4 - 400).
	As to claim 12, Heck a refractive solar system (Heck Figs. 1-12) comprising a solar energy device (Heck Fig. 12; para. [0050], [0051]), and a solar refraction device (Heck Figs. 1-12) comprising a lens array assembly having a plurality of lens array sub-assemblies (Heck Fig. 2 - 110, 112, 114, 116, 118, 120, 122, 124), the lens array assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at a plurality of focal points of the plurality of lens array sub-assemblies (Heck Fig. 1 - 138; para. [0033]; Fig. 3 - 318, 320; para. [0040], [0041]; Fig. 4 - 400, 416, 418; para. [0040], [0041]), each focal point of the plurality of focal points corresponding to one lens array sub-assembly of the plurality of lens array sub-assemblies (Heck Fig. 1 - 138; Fig. 3 - 318, 320; Fig. 4 - 416, 418), the plurality of focal points being directed at the solar energy device (Heck para. [0050]).
	As to claim 13, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Heck further teaches the solar energy device comprises on one or more solar tube heating device (Heck Fig. 12 - 1208, 1210, 1214).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 6, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heck as applied to claim 1 and 12 above, and further in view of Polk (US 2014/0014159).
	As to claim 2, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the mobility system comprises a motor.  In the same field of endeavor Polk teaches a mobile solar system comprising a mobility system comprising a motor (Polk Fig. 1 - 20; Fig. 4 - 142; para. [0027], [0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a mobility system with motor since, as taught by Polk, such systems are well known in the art for transporting the solar device and moving the solar device (Polk Fig. 1 - 20; Fig. 4 - 142; para. [0027], [0045]).
	As to claim 3, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the frame is configured to be attached to a motorized vehicle.  In the same field of endeavor Polk teaches a mobile solar system with frame configured to be attached to a motorized vehicle (Polk Fig. 1 - 18, 20; para. [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the frame attachable to a motorized vehicle since, as taught by Polk, such attachment is well known in the art for transportation of the solar system (Polk Fig. 1 - 18, 20; para. [0027]).
	As to claim 4, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the mobility system comprises one or more wheels or continuous treads.  In the same field of endeavor Polk teaches providing a mobility system with one or more wheels (Polk Fig. 1 - 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide wheels since, as taught by Polk, such wheels are well known in the art for transportation of the solar system (Polk Fig. 1 - 20; para. [0027]).
	As to claim 6, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the solar refraction device is configured to be removable from the frame.  In the same field of endeavor Polk teaches a solar system attachable and removable to a frame supporting the solar device (Polk Fig. 1 - 12, 18, 20; para. [0027] - solar device (12) being attached to frame (18, 20) and removable from (20)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the solar device as movable since, as taught by Polk, such features allow for mounting to the ground after transportation (Polk para. [0027]).
	As to claim 14, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 12, but doesn’t specify the solar energy device comprises one or more solar lighting devices.  In the same field of endeavor Polk teaches a mobile solar system having solar lighting devices (PV cells) and solar device (Polk Fig. 1 - 12, 50, 52, 54; para. [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide PV cells since, as taught by Polk, such PV cells are well known in the art for the purpose of providing electrical energy (Polk para. [0034], [0035]).
	As to claim 15, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 12, but doesn’t specify the solar energy device comprises one or more photovoltaic cells.  In the same field of endeavor Polk teaches a mobile solar system having PV cells and solar device (Polk Fig. 1 - 12, 50, 52, 54; para. [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide PV cells since, as taught by Polk, such PV cells are well known in the art for the purpose of providing electrical energy (Polk para. [0034], [0035]).
	As to claim 16, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 12, but doesn’t specify one or more batteries configured to be charged by the solar energy device.  In the same field of endeavor Polk teahes a mobile solar system having a solar energy device and one or more batteries charged by the solar energy device (Polk Fig. 1 - 16, 90; para. [0041]).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant invention to provide a battery since, as taught by Polk, having PV cells charge a battery is well known in the art for the purpose of providing electrical power (Polk para. [0041]).
	As to claim 17, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 12, but doesn’t specify the frame attached to a vehicle.  In the same field of endeavor Polk teaches mobile solar systems having frames attached to a vehicle (Polk Fig. 1 - 12, 18, 20; para. [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a vehicle since, as taught by Polk, vehicles are well known in the art for the purpose of transporting solar systems (Polk para. [0027]).
	
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heck as applied to claim 1 above, and further in view of Dror (US 2013/0175420).
	As to claim 8, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify an adjustment mechanism to provide for adjustment of roll, pitch, and yaw of the solar refraction device.  In the same field of endeavor Dror teaches a solar system having an adjustment device for adjusting roll, pitch, yaw (Dror Fig. 1 - 99; para. [0013]; FIg. 5 - 99, 150. 140; para. [0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide  adjustment for roll, pitch, yaw since, a taught by Dror, such adjustment allows for positioning solar systems (Dror para. [0002], [0013]).

Claims 5, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Heck (cited above) in view of Polk (cited above) and Weesner et al. (US 2005/0218657 - Weesner).
	As to claim 5, Heck in view of Polk teaches all the limitations of the instant invention as detailed above with respect to claim 4, but doesn’t specify the frame comprises retractable feet. In the same field of endeavor Weesner teaches a solar system having a mobility system with a frame having retractable feet (Weesner Figs. 1, 2 - 14; para. [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an adjustment mechanism and mobility system since, as taught by Weesner, such feet allow for stabilizing mobility systems (e.g. trailers) (Weesner Figs. 1-2; para. [0025]).
	As to claim 18, Heck teaches a mobile solar system comprising a solar refraction device (Heck Figs. 1-12) comprising a lens array assembly having a plurality of lens array sub-assemblies (Heck Fig. 2 - 110, 112, 114, 116, 118, 120, 122, 124), the lens array assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at a plurality of focal points of the plurality of lens array sub-assemblies (Heck Fig. 1 - 138; para. [0033]; Fig. 3 - 318, 320; para. [0040], [0041]; Fig. 4 - 400, 416, 418; para. [0040], [0041]), each focal point of the plurality of focal points corresponding to a corresponding lens array sub-assembly (Heck Fig. 1 - 138; Fig. 3 - 318, 320; Fig. 4 - 416, 418), a frame supporting the solar refraction device above an underlying surface (Heck Fig. 1 - 128; Fig. 2 - 128).
	Heck doesn’t specify the frame comprises retractable feet, an adjustment mechanism to provide for adjustment of at least two degrees of freedom of the solar refraction and a first mobility system comprising one or more wheels or continuous tread coupled to the frame to provide power-assisted movement of the solar refraction device above and across the underlying surface.
	In the same field of endeavor Polk teaches a mobile solar system having an adjustment mechanism to provide for adjustment of at least two degrees of freedom of the solar refraction (Polk Fig. 1 - 118, 150; para. [0042], [0047]) and a first mobility system comprising one or more wheels or continuous tread coupled to the frame to provide power-assisted movement of the solar refraction device above and across the underlying surface (Polk Fig. 1 - 20; para. [0027]). 
	In the same field of endeavor Weesner teaches a solar system having a mobility system with a frame having retractable feet (Weesner Figs. 1, 2 - 14; para. [0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an adjustment mechanism and mobility system since, as taught by Polk, such gearing and trailers are well known in the art for the purpose of positioning and transporting the solar system (Polk para. [0027], [0042], [0047]) and to provide retractable feet since, as taught by Weesner, such feet allow for stabilizing mobility systems (e.g. trailers) (Weesner Figs. 1-2; para. [0025]).
	As to claim 19, Heck in view of Polk and Weesner teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Polk further teaches the mobility system comprises a motor (Polk para. [0045]).
	As to claim 20, Heck in view of Polk and Weesner teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Polk/Weesner further teaches the frame is configured to be attached to a second mobility system (Polk Fig. 1 - 20; para. [0027] - trailer attaches to automobiles/vehicles; Weesner Fig. 4 - 21; para. [0026]).
	As to claim 21, Heck in view of Polk and Weesner teaches all the limitations of the instant invention as detailed above with respect to claim 20, and Weesner further teaches the second mobility system is a mechanical vehicle (Weesner para. [0026] - light truck).
	As to claim 22, Heck in view of Polk and Weesner teaches all the limitations of the instant invention as detailed above with respect to claim 20, and Weesner further teaches the second mobility system comprises one or more wheels or continuous treads (Weesner para. [0026] - light truck).
	As to claim 23, Heck in view of Polk and Weesner teaches all the limitations of the instant invention as detailed above with respect to claim 22, and Weesner further teaches the retractable feet are configured to be lowered onto the underlying surface to raise the one or more of wheels or continuous treads above the underlying surface (Weesner Fig. 2 - 14; para. [0040]).
	As to claim 24, Heck in view of Polk and Weesner teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Polk further teaches the solar device is configured to be removable from the frame (Polk para. [0027]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Van Straten (US 8,854,794); Streiff (US 5,489,002); Stark (US 4,249,516); Stark (US 4,194,949); Calver (US 260,657); Calver (US 603,317); Zolnowski et al. (US 2021/0180820); are cited as additional examples of mobile solar systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 28, 2022